                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                        v.
                                                           Magistrate No. 21-20
                                                           [UNDER SEAL]

 CHARLES BAKER


                            MOTION FOR ARREST WARRANT
                          BASED UPON A CRIMINAL COMPLAINT

               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Nicole Vasquez Schmitt,

Assistant United States Attorney for said District, and, pursuant to Rule 4 of the Federal Rules of

Criminal Procedure, respectfully moves the Court to issue an Order directing that an Arrest

Warrant be issued for the apprehension of defendant, CHARLES BAKER, upon the grounds that

a Criminal Complaint has been made under oath in the above-captioned criminal case, establishing

probable cause that the defendants committed violations of Title 26, United States Code, Section

5861(d), and Title 18, United States Code, Section 922(g)(1).

Recommended bond: Detention.

                                                     Respectfully submitted,

                                                     SCOTT W. BRADY
                                                     United States Attorney

                                             By: /s/ Nicole Vasquez Schmitt
                                                 NICOLE VASQUEZ SCHMITT
                                                 Assistant United States Attorney
                                                 PA ID No. 320316
